PENDLETON, President.
Delivered the resolution of the Court to the following effect:
The Court is satisfied that they cannot go into the merits of the case until the District Court has decided on them. But, they are equally clear that there are sufficient grounds upon the record, for the District Court to award a writ of supersedeas to the order of the County Court. The order of the District Court, therefore, is to be reversed, and a. writ of supersedeas awarded from that-Court; who are to proceed thereupon as in the usual cases of writs of supersedeas to orders of this kind.